 1   Erika Bailey Drake (SBN 248034)
 2   edrake@drakeanddrake.com
     Roger D. Drake (SBN 237834)
 3   rdrake@drakeanddrake.com
 4   DRAKE & DRAKE, P.C.
     23679 Calabasas Road, Suite 403
 5
     Calabasas, California 91302
 6   Telephone: 818.438.1332
 7   Facsimile: 818.475.1880
     Attorneys for Plaintiff
 8
 9
                            UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
12
     DANIEL GUTIERREZ,                    )
                                          ) CASE NO.: 5:18-cv-01731-DFM
13         Plaintiff,                     )
14                                        )
     v.                                   )
15                                        ) ORDER
16   ANDREW SAUL,                         ) AWARDING EAJA FEES
     Commissioner of Social Security,     )
17
                                          )
18         Defendant.                     )
19                                        )
20
           Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
21
           IT IS ORDERED that EAJA fees are awarded in the amount of FOUR
22
     THOUSAND FIVE HUNDRED DOLLARS AND 00/100 ($4,500.00) subject to the
23
     terms of the stipulation.
24
25
     DATED: March 10, 2020
26                                        HON. DOUGLAS F. McCORMICK
27                                        UNITED STATES MAGISTRATE JUDGE
28



                                            -1-
